Order, Supreme Court, New York County (Edward Lehner, J.), entered April 26, 1996, which, in an action to recover for personal injuries allegedly sustained by plaintiff when he slipped and fell at defendants’ restaurant in Nassau County, granted defendants’ motion for a change of venue from New York County to Nassau County, unanimously affirmed, without costs.
Other than the address of defendants’ corporate attorney designated as their agent for service of process in their certificate of incorporation, the action bears no relationship to New York County, and should be tried in Nassau County, where the majority of nonparty witnesses who will be testifying as to liability either work or reside (see, Alzugaray v New York Tel. *338Co., 104 AD2d 776). Concur—Rosenberger, J. P., Nardelli, Rubin, Williams and Mazzarelli, JJ.